Citation Nr: 0920900	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-17 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
atherosclerotic hypertensive retinal vascular changes, 
effective March 9, 2004 through July 25, 2007.

3.  Entitlement to a rating in excess of 50 percent for 
atherosclerotic hypertensive retinal vascular changes, 
effective July 26, 2007 through September 10, 2007.

4.  Entitlement to a rating in excess of 30 percent for 
atherosclerotic hypertensive retinal vascular changes, 
effective September 11, 2007.

5.  Entitlement to an increased rating for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the RO.

Initially, the Veteran claimed entitlement to service 
connection for psychiatric disability, characterized as PTSD, 
and the RO limited its considerations accordingly.  However, 
in June 2006, during the course of the appeal, the Veteran, 
through his authorized representative, noted that in addition 
to PTSD, he wished to claim entitlement to service connection 
for depression, secondary to his service-connected 
disabilities.

In August 2007, the RO denied entitlement to service 
connection for depression.  Although the Veteran was notified 
of that decision, as well as his appellate rights, he did not 
file a notice of disagreement with which to initiate an 
appeal on that specific issue.  Therefore, that decision 
became final; and the claim of entitlement to service 
connection for depression will not be considered below.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  

If the Veteran wishes to reopen a claim of entitlement to 
service connection for depression, he must present new and 
material evidence to support the claim, such as medical 
evidence of a link between the claimed depression and a 
disability for which service connection had already been 
established.  38 C.F.R. § 3.156 (2008).

The issues involving entitlement to increased ratings for the 
Veteran's service-connected eye disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On June 28, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran's authorized representative that he wished to 
withdraw the issue of entitlement to an increased rating for 
hypertension.

2.  The Veteran's diagnosis of PTSD is not supported by 
competent and verified evidence of an in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria have been met for the withdrawal of the 
issue of entitlement to an increased rating for hypertension.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).

2.  PTSD is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

In its October 2004 rating action, the RO confirmed and 
continued the then assigned 10 percent rating for the 
Veteran's service-connected hypertension.  The Veteran 
disagreed with that decision and perfected an appeal to the 
Board.  However, on June 28, 2006, the Veteran's 
representative stated that the Veteran wished to withdraw 
that issue from appellate consideration.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  

Because the Veteran, through his authorized representative, 
has withdrawn from appeal the issue of entitlement to an 
increased rating for hypertension, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to that issue.  Accordingly, the 
Board does not have jurisdiction to review that issue, and it 
is dismissed.

PTSD

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal 
with respect to entitlement to service connection for PTSD, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In October 2003, the RO received the Veteran's claim of 
entitlement to service connection for PTSD, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Following its receipt of the application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him and the evidence VA would attempt to 
obtain.  VA informed the Veteran of the criteria for service 
connection, as well as the disability rating criteria, 
generally, and the effective dates should service connection 
be granted.  

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claims.  The RO obtained 
his service medical and personnel records, as well as records 
reflecting his treatment after service.  In addition, he was 
offered an opportunity to present pertinent evidence and 
testimony at a hearing on appeal; however, he declined that 
offer.  The claim was readjudicated in a September 2008 
supplemental statement of the case. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim of entitlement to service connection for 
PTSD; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to 
him that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the issue of entitlement to service connection for 
PTSD.  

Analysis

The Veteran contends that his psychiatric disability is 
primarily the result of a stressful event during basic 
training in which his superiors forced him to beat a man 
severely with a pugil stick.  He states that he has been 
plagued by the memories of that event since service and has 
required regular treatment by the VA Psychology service.  
Therefore, maintains that service connection for PTSD is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Service connection for PTSD, in 
particular, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), i.e., a 
diagnosis which conforms to the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV); a link, established by medical evidence, 
between the current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.304(f) (2008).  
Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is required.  38 C.F.R. § 3.304(f) (2008).

In this case, the Veteran's post-service treatment records, 
such as those reflecting his treatment by VA since 1997, are 
replete with diagnoses of PTSD.  Therefore, the threshold 
question is whether the alleged stressor actually occurred.  

Verification of the associated stressor does not require 
corroboration of every detail, including the Veteran's actual 
personal participation.  Rather, the evidence may imply his 
personal exposure.  See, e.g., Pentecost v. Principi, 16 Vet. 
App. 


124 (2002).  For a stressor to be sufficient for PTSD, the 
stressor must meet two requirements: 

(1) A person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) "the 
person's response [must have] involved 
intense fear, helplessness, or horror.

Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  

Although the records show a diagnosis of PTSD, they do not 
specify the stressor associated with that disability.  For 
example, in January 2008, the Veteran's treating VA 
psychologist opined that the Veteran's PTSD was the result of 
unspecified traumatic events he experienced in the military.  
In this regard, the Veteran does not contend, and the 
evidence does not show, that the alleged stressor was the 
result of combat in service.  Rather, he maintains that his 
PTSD is the result of an incident in basic training in which 
his superiors forced him to severely beat a fellow soldier 
during pugil stick training.  

In non-combat cases of PTSD, more particularized requirements 
are established to verify whether the alleged stressor 
actually occurred.  See Patton v. West, 12 Vet. App. 272, 
278-80 (1999).  Evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3).  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and/or 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is another type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to, a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

This does not mean that the evidence must actually prove that 
the incident occurred.  It means that the evidence must at 
least be in equipoise with respect to whether the incident 
actually occurred.  That is, there must be an approximate 
balance of positive and negative evidence regarding whether 
the claimed stressor actually occurred.  In such cases, all 
reasonable doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2008).  

While the Veteran contends that his primary stressor was the 
result of a pugil stick incident in basic training, he has 
been unable to recall verifiable elements of the incident, 
such as the victim's name.  His service treatment and 
personnel records are completely negative for evidence of 
such an incident, and he has not supplied alternative 
evidence, such as statements from former fellow soldiers, 
setting forth the details of the traumatic event.  He does 
state that he was removed from his armor unit and assigned to 
assigned to a non-combat unit as a counselor at a community 
drug and alcohol abuse center.  However, that was almost two 
years after he completed basic training, and there is no 
evidence that his transfer was the result of his alleged 
stressor.  There is also no evidence of any problems with his 
duty performance.  For example, an enlisted efficiency report 
shows that while working as a counselor, he was an 
outstanding soldier and that he performed his duties in an 
efficient, thorough, and conscientious manner.  

Taken together, the foregoing evidence is insufficient to 
verify that the alleged stressor actually occurred.  The only 
evidence to the contrary comes from the Veteran.  However, as 
noted above, his uncorroborated statements, by themselves, 
are not sufficient.  Absent credible corroborating evidence 
that the claimed in-service stressor actually occurred, the 
Veteran cannot meet the criteria for service connection for 
PTSD.  Accordingly, service connection is not warranted; and 
to that extent, the appeal is denied.



ORDER

The issue of entitlement to a rating in excess of 10 percent 
for hypertension is dismissed.

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran seeks entitlement to increased ratings for 
atherosclerotic hypertensive retinal vascular changes for 
various periods of time:  Entitlement to an initial 
compensable rating, effective March 9, 2004 through July 25, 
2007; entitlement to a rating in excess of 50 percent, 
effective July 26, 2007 through September 10, 2007; and 
entitlement to a rating in excess of 30 percent, effective 
July 26, 2007.  After reviewing the record, the Board finds 
that additional development of the record is required, prior 
to further appellate consideration.

The Veteran's service-connected eye disability is rated by 
analogy on the basis of the associated impairment of his 
fields of vision.  38 C.F.R. §§ 4.76, 4.84a, Diagnostic Code 
6080 (2008).  

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III of 38 C.F.R. § 4.76a.  The degrees 
lost are then added together to determine total degrees lost.  
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2008).  

During a VA examination on July 26, 2007 and during VA 
outpatient treatment on September 11, 2007, the Veteran was 
tested to determine the effect of his service-connected eye 
disability on his visual fields.  Although the actual visual 
field test charts have been associated with the claims 
folder, they have not been interpreted in accordance with the 
provisions of 38 C.F.R. § 4.76a.  

On August 1, 2007 and August 1, 2008, visual field testing 
was also performed.  While the actual test charts have been 
obtained, it is unclear where the tests were performed.  In 
addition, the test charts have not been interpreted in 
accordance with the provisions of 38 C.F.R. § 4.76a.  

During a VA ophthalmology consultation at the Richmond VA 
Medical Center on September 27, 2007, the consultant noted 
that the Veteran's visual field had improved since July 2007.  
The horizontal meridian was reportedly 110 degrees.  (See 
addendum dated October 1, 2007.)  However, it is not clear if 
that interpretation was based on earlier visual field charts 
or on the basis of  visual field tests on September 27, 2007.  
If the interpretation was the result of new tests, the actual 
visual field test charts should be requested and associated 
with the claims folder.  

During a VA ophthalmology consultation at the Richmond VA 
Medical Center  on November 14, 2007, the consultant again 
reported that the Veteran had constricted visual fields with 
a horizontal field of 110 degrees.  However, it is not clear 
if that interpretation was the result of new visual field 
testing.  If the interpretation was the result of new tests, 
the actual visual field test charts should be requested and 
associated with the claims folder.  

On October 2, 2008, the Veteran was examined at the Richmond 
VA Medical Center.  It was noted that visual field testing, 
performed on July 6, 2007, had reportedly shown 20 degrees 
nasally and 25 degrees temporally in the left eye and 25 
degrees nasally and 33 degrees temporally in the right eye.  
The July 6, 2007, visual field charts are not of record.  

Finally, it is evident that while the appellant is service 
connected for atherosclerotic hypertensive retinal vascular 
changes, the record also reveals that he has been diagnosed 
with numerous other nonservice connected visual disorders to 
include pigmentary retinopathy, postinfectious retinopathy, 
atypical retinitis pigmentosa, and pigmentary retinal 
degeneration.  Given these other nonservice connected 
disorders, the Board believes an attempt should be made to 
discern the degree of disability caused by the service 
connected atherosclerotic hypertensive retinal vascular 
changes, and the degree of disability that is the result of 
nonservice connected disorders. 

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following actions:

1.  Request that the Richmond VA Medical 
Center provide the actual visual field 
test charts performed in conjunction with 
VA treatment or examination on July 6, 
2007, September 27, 2007, and November 
14, 2007.  Also request that the Veteran 
provide any such charts he may have in 
his possession.  

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

Efforts to obtain VA records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Ask the Veteran for the name and 
address of the health care provider or 
facility where he underwent visual field 
testing on August 1, 2007 and August 1, 
2008.  If not already on file, request 
copies of all associated treatment or 
examination records from the identified 
health care provider or facility.  
Request that the Veteran provide any such 
records he may have in his possession.  A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  If 
the requested records are unavailable, 
notify the Veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  When the foregoing actions have been 
completed, send the claims folders, 
together with the actual visual field 
test charts to a board certified 
ophthalmologist for interpretation in 
accordance with 38 C.F.R. § 4.76a.  The 
actual visual field test charts must 
include those performed on July 26, 2007; 
August 1, 2007; September 11, 2007; and 
August 1, 2008.  They should also include 
any actual visual field test charts 
obtained in association with this remand, 
including, but not limited to, those 
performed on July 6, 2007, September 27, 
2007, and/or November 14, 2007.  

The ophthalmologist must further offer an 
opinion differentiating the pathology 
caused by the service connected 
atherosclerotic hypertensive retinal 
vascular changes from the pathology 
caused by such nonservice connected 
disorders as pigmentary retinopathy, 
postinfectious retinopathy, atypical 
retinitis pigmentosa, and pigmentary 
retinal degeneration.  If the examiner 
cannot discern what disorder causes what 
degree of impairment that fact should be 
specifically noted.  If the 
ophthalmologist cannot address this 
question without formally examining the 
appellant an examination must be 
conducted.
 
4.  When all of the foregoing actions 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the claims of entitlement to increased 
ratings for the Veteran's service-
connected atherosclerotic hypertensive 
retinal vascular changes for various 
periods of time noted on the title page 
of this decision.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


